    Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 1 of 20 PageID: 1
 


Joseph A. Martin, Esq.
Jeffrey Lubin, Esq.
Martin Law Firm, LLC
10000 Sagemore Drive, Suite 10203
Marlton, New Jersey 08053
Tel.: (856) 888-7020
E-mail: jmartin@martinlawfirm.us
         jlubin@martinlawfirm.us

Attorneys for Plaintiff, InvenTel Products, LLC

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


    INVENTEL PRODUCTS, LLC,

                                 Plaintiff,

    v.                                                No.

    JIMMY LI, LIN AMY, GODADDY.COM                    COMPLAINT WITH JURY DEMAND
    LLC, GODADDY INC., SHOPIFY (USA)
    INC., SHOPIFY INC., GOOGLE LLC,
    GOOGLE.COM LLC, WU JINZHAO,
    JOHN/JANE DOE, ABC CORP.,
                            Defendants.



         Plaintiff, InvenTel Products, LLC (“InvenTel”) by way of Complaint against Defendants

Jimmy Li, Lin Amy, GoDaddy.com LLC, GoDaddy Inc., Shopify (USA) Inc., Shopify Inc.,

Google LLC, Google.com LLC, Wu Jinzhao, John/Jane Doe, ABC Corp. (“Defendants”),

alleges as follows:

                                  NATURE OF THE ACTION

         This is an action for trademark infringement, trade dress infringement, patent

infringement, copyright infringement, false advertising and unfair competition based on


                                                  1
    Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 2 of 20 PageID: 2
 


Defendants passing off their product as an InvenTel product using InvenTel’s trademarks and

television commercial and literature.

                                             PARTIES

        1.     Plaintiff InvenTel is a New Jersey limited liability company, with its principal

place of business at 200 Forge Way, Unit 1, Rockaway, New Jersey 07866.

        2.     Upon information and belief, Defendant Jimmy Li is a natural person residing

and/or with a place of business at 1514 Woodsdale Road, Wilmington, DE 19809 who regularly

transacts business throughout the United States, including the State of New Jersey.

        3.     Upon information and belief, Defendant Lin Amy is a natural person residing

and/or with a place of business at 141554 Woodsdale Road, Wilmington, DE 19809 who

regularly transacts business throughout the United States, including the State of New Jersey.

        4.     Upon information and belief, Defendant GoDaddy.com, LLC is a limited liability

company existing under the laws of the State of Delaware with a principal place of business at

14455 N. Hayden Rd., Ste. 226, Scottsdale, AZ 85260, which regularly transacts business

throughout the United States, including the State of New Jersey.

        5.     Upon information and belief, Defendant GoDaddy Inc. is a corporation existing

under the laws of the State of Delaware with a principal place of business at 14455 N. Hayden

Rd., Ste. 226, Scottsdale, AZ 85260, which regularly transacts business throughout the United

States, including the State of New Jersey.

        6.     Upon information and belief, Defendant Shopify (USA) Inc. is a corporation

existing under the laws of the State of Delaware with a principal place of business 33 New

Montgomery St. Ste 750 San Francisco, CA, 94105, which regularly transacts business

throughout the United States, including the State of New Jersey.

                                                2
    Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 3 of 20 PageID: 3
 


        7.     Upon information and belief, Defendant Shopify Inc. is a Canadian entity with a

principal place of business at 150 Elgin Street, 8th Floor Ottawa, ON, Canada K2P 1L4 which

regularly transacts business throughout the United States, including the State of New Jersey.

        8.     Upon information and belief, Defendant Google LLC Is a Delaware Corporation

with a principal place of business 1600 Amphitheatre Parkway, Mountain View, California

94043 which regularly transacts business throughout the United States, including the State of

New Jersey..

        9.     Upon information and belief, Defendant Google.com LLC Is a New York

Corporation with a principal place of business 1600 Amphitheatre Parkway, Mountain View,

California 94043 which regularly transacts business throughout the United States, including the

State of New Jersey.

        10.    Upon information and belief, Defendant Wu Jinzhao is a natural person or other

Legal entity residing and/or with a place of business at Baicheng Village No. 145, Chengxianqu

Pitianshi Fujian, ChengXianQu Putianshi FUJIAN 351100 in China who regularly transacts

business throughout the United States, including the State of New Jersey.

        11.    Upon information and belief Defendant John/Jane Doe is an unknown natural

person who resides in the State of New Jersey and/or regularly transacts business throughout the

United States, including the State of New Jersey.

        12.    Upon information and belief Defendant ABC Corp is an unknown legal entity

existing under the laws of the State of New Jersey and/or regularly transacting business

throughout the United States, including the State of New Jersey.




                                                3
    Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 4 of 20 PageID: 4
 


                                 JURISDICTION AND VENUE

          13.   This action arises under the Trademark and Unfair Competition Laws of the

United States Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), the Copyright Laws of the

United States, Section 501 of the Copyright Act of 1976, 17 U.S.C. § 501, the Patent Laws of the

United States under Title 35 of the US Code, the statutory and common law of the State of New

Jersey, N.J.S.A. §56:3-13.16, and the New Jersey Consumer Fraud Act, N.J.S.A. §56:8-2, et seq.

          14.   Jurisdiction of this Court is founded upon 15 U.S.C. § 1121, 28 U.S.C. §§ 1331,

1332(a)(2), 1338(a) and (b), and the supplemental jurisdiction of this Court under 28 U.S.C. §

1367.

          15.   This Court has personal jurisdiction over Defendants because, on information and

belief, Defendants have committed acts of trademark infringement, trade dress infringement,

copyright infringement, patent infringement, and unfair competition and caused injury within

this Judicial District. Upon information and belief, Defendants have purposefully engaged in

activities giving rise to the claims asserted in this action, and have purposely availed itself of the

privilege of conducting commercial activities in this Judicial District which give rise to the

claims asserted herein. Upon information and belief, Defendants also have delivered goods sold

under infringing marks into the stream of commerce with the expectation that those goods will

be purchased and used by consumers in this Judicial District. Upon information and belief,

Defendant have offered for sale and/or sold goods under the infringing marks throughout the

United States, including within this Judicial District.

          16.   Venue is proper within this Judicial District under 28 U.S.C. §§ 1391(b) and

(c)(3).




                                                  4
    Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 5 of 20 PageID: 5
 


                                  FACTUAL ALLEGATIONS

        17.    Plaintiff is engaged in the business of marketing and selling a wide variety of

consumer products in this Judicial District and elsewhere through direct response advertising,

catalogue, mail order, and Internet sales, and through national retail stores.

        18.    Plaintiff markets and sells the HD MIRROR CAM® (“HD MIRROR CAM”)

        19.    HD MIRROR CAM is a personal security camera designed for automobiles used

by customers worldwide.

                                 Plaintiff’s Intellectual Property

        20.    Plaintiff is the owner of all right, title and interest in United States Trademark




Registration 5,426,346 for the mark                          in connection with “dashboard

cameras” in International Class 9 (the “Trademark”). Registration issued on March 20, 2008.

        21.    Plaintiff has invested substantial amounts of money in advertising the product

nationally including the creation and publication of a television commercial, infomercial, and

instructional video for the HD Mirror CAM product (collectively the “HD MIRROR CAM

Commercial”)

        22.    The HD MIRROR CAM Commercial is a wholly original work of authorship

fixed in a tangible medium of expression and is copyrightable subject matter under the Copyright

Law of the United States.

        23.    U.S. Copyright Registration Nos. PAu003801209, PAu003809586,

PAu003811447, PA0002088600, VAu001245670 duly issued covering the HD MIRROR CAM

                                                  5
    Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 6 of 20 PageID: 6
 


Commercial and are valid and subsisting. Plaintiff is the owner of all right, title and interest in

the HD MIRROR CAM Commercial.

        24.    Further the HD MIRROR CAM Commercial contains and incorporates images of

the Trademark.

        25.    Plaintiff has invested substantial amounts of money in advertising the product

nationally including the creation and publication of literature including but not limited to

instruction manuals, packaging designs for the HD Mirror Cam product (collectively the “HD

MIRROR CAM Literature”)

        26.    The HD MIRROR CAM Literature is a wholly original work of authorship fixed

in a tangible medium of expression and is copyrightable subject matter under the Copyright Law

of the United States.

        27.    U.S. Copyright Registration Nos. VAu001259881, VAu001263676,

VAu001245670, and VAu001249643 duly issued covering the HD MIRROR CAM Literature

and are valid and subsisting. Plaintiff is the owner of all right, title and interest in the HD

MIRROR CAM Literature.

        28.    Further the HD MIRROR CAM Literature contains and incorporates images of

the Trademark.

        29.    Plaintiff has invested substantial amounts of money in developing the HD

MIRROR CAM product and is the owner/applicant of the following United States Patents and

Patent Applications covering same: Patent No. D834,476 Issued Nov. 27, 2018, Patent

Application Number 29/570,795, filed July 12, 2016; Patent Application Number 15/253,127,

filed Aug. 31, 2016.




                                                  6
    Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 7 of 20 PageID: 7
 


        30.    Plaintiff is also the owner of the following relevant foreign intellectual property

covering the product and marks: Taiwan Patent Nos. M530261 and D181944; Chinese Patent

Nos. 4001520 and 4001520; Chinese Trademark App. No. 34384467

        31.    As a direct result of Plaintiff’s marketing efforts, the HD MIRROR CAM product

has been extremely successful in the marketplace.

                                    Li Defendants’ Deception

        32.    Upon information and belief, Defendants Jimmy Li, Lin Amy, Wu JinZhao,

John/Jane Doe and ABC Corp (Collectively referred to herein as the “Li Defendants”) work

together to, inter alia, sell knock off goods to customers throughout the United States and

specifically into New Jersey, as individuals and as corporate entities.

        33.    There are numerous entries on ripoffreport.com which specifically refer to Wu

Jinzhao at the address noted above in paragraph 10 as selling other knock off items such as

sketcher shoes and adidas sneakers.

        34.    Upon information and belief, the Li Defendants have been marketing and selling

inauthentic products which infringe Plaintiff’s patent and trademark to customers throughout the

United States and specifically into New Jersey (the “Passed Off Product”) and using Plaintiff’s

registered trademark without authorization. (the “Infringing Mark”)

        35.    Upon information and belief, the Li Defendants also own and operate the

following web sites, which sell and/or have sold the Passed Off Product while infringing

Plaintiff’s trademark: https://onlinecheap-shop.myshopify.com, https://hdmirrorcamstore.com,

www.ihdmirrorcam.com, www.hdmirrorcamonlinestore.com (collectively the “Li websites”)




                                                 7
    Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 8 of 20 PageID: 8
 


        36.    Upon information and belief, the Li Defendants have been using the Infringing

Mark to market and sell the Passed Off Product on the Li Websites and several social media

platforms, including, but not limited to Facebook, Twitter, and Instagram.

        37.    Upon information and belief, the Li Defendants’ advertisements using the

Infringing Mark has been viewed thousands of times.

        38.    Upon information and belief, the Li Defendants intentionally market the Passed

Off Product with the Infringing Mark to confuse consumers, benefit from Plaintiff’s efforts and

the goodwill associated with Plaintiff’s products and marks, and did so with full knowledge of

plaintiff’s rights in the HD MIRROR CAM marks.

        39.    As a result of the Li Defendants’ acts, consumers are likely to be confused into

believing that the Passed Off Product emanate from, or are sponsored or approved by Plaintiff.

        40.    To further its deception of the public, the LI Defendants unlawfully posted

Plaintiff’s HD MIRROR CAM Commercial on at least some of the Li Websites. Consumers

visiting those websites viewed the HD MIRROR CAM Commercial and then mistakenly

believed they were purchasing Plaintiff’s authentic and authorized HD MIRROR CAM product

but were instead sold the Passed Off Product.

        41.    Additionally, the Li Defendants violated plaintiff’s copyrights on the Li Websites

by broadcasting content thereon which infringes Plaintiff’s copyrights protecting the HD

MIRROR CAM literature.

        42.    Upon information and belief, the Li Defendants’ unauthorized broadcast of the

HD MIRROR CAM Commercial and literature has been viewed thousands of times.

        43.    Upon information and belief, the products sold and delivered by the Li

Defendants throughout the United States and specifically into the State of New Jersey infringes



                                                8
    Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 9 of 20 PageID: 9
 


upon Plaintiff’s patent rights and is contained in packaging that bears plaintiff’s trademark

without authorization. Further the products are accompanied by material that infringes the

plaintiff’s copyrights of which protect the HD MIRROR CAM Literature.

        44.       The Li Defendants never had authorization to use the HD MIRROR CAM Marks

or the HD MIRROR CAM Commercial or literature in connection with the sale of the Passed Off

Products. Further the Li Defendants never had authorization to use plaintiffs patent protected

inventions.

        45.       Additionally, In or about October 2018, duly provided notice to Defendant Jimmy

Li regarding the above infringing activity.

                      Wrongful and Infringing Acts of the Other Defendants

        46.       Defendants Shopify (USA) Inc. and Shopify Inc. (collectively “Shopify”) is a

web-based ecommerce provider. According to Shopify: “Shopify is a complete commerce

platform that lets you start, grow, and manage a business [] Create and customize an online store

[] Sell in multiple places, including web, mobile, social media, online marketplaces, brick-and-

mortar locations, and pop-up shops.” See https://www.shopify.com/faq/what-is-shopify (last

accessed November 28, 2018)

        47.       Shopify charges users a monthly fee plus fees for processing payments, including

a percentage-based fee for all credit card sales. See https://www.shopify.com/pricing (Last

accessed: November 28, 2018).

        48.       Certain users of the Shopify ecommerce platform engage in rampant intellectual

property infringement and counterfeiting. Shopify is aware of such infringement and

counterfeiting.




                                                  9
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 10 of 20 PageID: 10
 


              49.            For instance, Shopify allows users to add products from China’s largest

ecommerce marketplace, AliExpress, directly to their “Shopify” stores. A recent study listed

AliExpress as the leading online marketplace were counterfeit goods are most frequently bought

and sold.1

              50.            Shopify purports to have a trademark infringement policy that it claims

successfully weeds out infringers of intellectual property and sellers of counterfeit merchandise.

              51.            However, this policy is little more than “window dressing,” as it does nothing to

truly stop infringers and counterfeiters from selling bootleg merchandise.

              52.            Indeed, this purported policy actually allows infringers and counterfeiters access

to an e-commerce platform, and when infringement is reported the policy actually allows those

infringers and counterfeiters simply to change the name of the LLC or other entity registered

with Shopify to a new name. The infringers and counterfeiters then simply continue to sell the

bootleg goods to unsuspecting customers.

              53.            This policy contains multiple glaring loopholes, is ineffective at combating

infringers, and does not result in the ban of counterfeit goods.

              54.            Quite the opposite – it actually allows for the continued violation of legitimate

intellectual property rights, and the sale of counterfeit goods.

              55.            Shopify hosts and/or has hosted some of the Li websites which, as discussed

above, were used to advertise, market, and sell products in the United States and specifically in

New Jersey in violation of Plaintiff’s trademark, copyright, and patent rights (collectively

“intellectual property rights” or “IP rights”).


                                                            
1
  “Counterfeit Goods Are a $460 Billion Industry, and Most Are Bought and Sold Online” (accessible at:
https://www.adweek.com/brand-marketing/counterfeit-goodsare-a-460-billion-industry-and-most-are-bought-and-
sold-online/).

                                                               10
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 11 of 20 PageID: 11
 


          56.   Shopify facilitates sales in the United States and specifically in New Jersey of the

infringing products which occur on the Li Websites as a result of infringements of Plaintiff’s IP

rights.

          57.   In or about October 2018, Plaintiff duly notified Shopify of the infringement of

plaintiff’s IP rights related to and arising from those websites and sales demanded that Shopify

cease its actions which facilitate such infringement.

          58.   Shopify has failed to do so timely, causing further damage to Plaintiff.

          59.   Defendants GoDaddy Inc. and GoDaddy.com LLC (collectively “GoDaddy”) are

Internet domain registrar and web hosting companies, upon information and belief GoDaddy has

approximately 17 million customers and over 6,000 employees worldwide. Many of these

customers and/or employees are located throughout the United States including in New Jersey.

          60.   Like Shopify, GoDaddy hosts many websites where infringing activity regularly

occurs and also hosts and/or has hosted some of the Li websites which, as discussed above, were

used to advertise, market, and sell products in the United States and specifically in New Jersey in

violation of Plaintiff’s trademark, copyright, and patent rights (collectively “intellectual property

rights” or “IP rights”).

          61.   In or about October 2018, Plaintiff duly notified GoDaddy of the infringement of

plaintiff’s IP rights related to and arising from those websites and demanded that GoDaddy cease

its actions which facilitate such infringement.

          62.   GoDaddy has failed to do so timely, causing further damage to Plaintiff.

          63.   Defendants Google LLC and Google.com LLC (collectively “Google”) specialize

in Internet-related services and products, which include online advertising technologies, search

engine, cloud computing, software, and hardware. Google’s search engine is the dominant search



                                                  11
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 12 of 20 PageID: 12
 


engine in the United States. Google's AdWords allows advertisers to display their

advertisements in the Google content network, through a cost-per-click scheme.

        64.    Google Adwords is an online advertising platform developed by Google, where

advertisers pay to display brief advertisements, service offerings, product listings, video content

and generate mobile application installs within the Google ad network to web users. The system

is based partly on cookies and partly on keywords determined by advertisers. It has evolved into

Google's main source of revenue, contributing to Google's total advertising revenues of US$95.4

billion in 2017. See https://en.wikipedia.org/wiki/Google_Ads and

https://en.wikipedia.org/wiki/Google (last accessed on November 28, 2018).

        65.    When someone runs a search on Google, Google’s search engine looks at the

Adwords advertiser’s pool and determines whether there will be an auction. Advertisers (such as

Plaintiff and the Li Defendants) identify, among other things, keywords they want to bid on and

how much they want to spend.

        66.    Plaintiff duly notified Google regarding the infringement by the Li Defendants.

        67.    Despite same, Google has permitted and continues to permit the Li Defendants to

bid in the auctions thereby facilitating the infringement discussed above.

        68.    Google has failed to take appropriate action timely, causing further damage to

Plaintiff.

        69.    Defendants’ acts as recited herein have been undertaken in bad faith so as to

compete unfairly with Plaintiff.

        70.    Defendants’ actions have damaged and/or are likely to damage the reputation and

goodwill of Plaintiff.




                                                 12
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 13 of 20 PageID: 13
 


        71.    Plaintiff is being irreparably injured and monetarily damaged by the Defendants’

acts.

        72.    Plaintiff has no adequate remedy at law.

              FIRST CAUSE OF ACTION – TRADEMARK INFRINGEMENT

        73.    Plaintiff repeats and realleges the allegations of the preceding paragraphs as

though fully set forth at length herein.

        74.    This cause of action arises under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).

        75.    The acts of Defendants alleged herein, including their unauthorized marketing,

distribution and sale as well as facilitating and enabling same in interstate commerce of the

Passed Off Product using Plaintiff’s HD MIRROR CAM Marks, is likely to cause confusion,

mistake or deception of purchasers and potential purchasers as to the origin, sponsorship, or

approval of the Passed Off Products by Plaintiff.

        76.    Defendants have falsely and misleadingly described and suggested that the Passed

Off Products emanate from or are sponsored or approved by Plaintiff, and the Defendants have

facilitated and enabled such unlawful conduct.

        77.    Defendants’ conduct was and is willful and intentional.

        78.    As a result of Defendants’ infringement, Plaintiff has suffered substantial

damages and other harm, and will continue to suffer damages and other harm, including the loss

of goodwill and reputation established by Plaintiff’s federally registered marks. The

infringement includes not only direct infringement, but contributory infringement and aiding and

abetting the infringement. The continued loss of goodwill cannot be properly calculated and thus




                                                 13
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 14 of 20 PageID: 14
 


constitutes irreparable harm and an injury for which Plaintiff has no adequate remedy at law.

Plaintiff will continue to suffer irreparable harm unless this Court enjoins Defendants’ conduct.

             SECOND CAUSE OF ACTION – COPYRIGHT INFRINGEMENT

       79.      Plaintiff repeats and realleges the allegations of the preceding paragraphs as

though fully set forth at length herein.

       80.      This cause of action arises under Section 501 of the Copyright Act of 1976, 17

U.S.C. § 501.

       81.      Defendants have infringed Plaintiff’s U.S. Copyright Registrations by copying,

displaying and transmitting, and distributing the HD MIRROR CAM Commercial and Literature

on the LI Websites and with sold product, and Defendants have facilitated and enabled such

unlawful conduct. The infringement includes not only direct infringement, but contributory

infringement and aiding and abetting the infringement.

       82.      All of Defendants’ acts, as alleged above, were without Plaintiff’s authorization

or consent, and the complained of acts are willful.

       83.      Defendants will, on information and belief, continue to infringe upon Plaintiff’s

rights under §501 of the Copyright Act unless and until they are enjoined by this Court. Plaintiff

has been and is likely to continue to be injured unless Defendants’ conduct as alleged herein is

enjoined. Plaintiff has no adequate remedy at law.

                 THIRD CAUSE OF ACTION – PATENT INFRINGEMENT

       84.      Plaintiff repeats and realleges the allegations of the preceding paragraphs as

though fully set forth at length herein.

       85.      This cause of action arises under 35 U.S.C. § 271.




                                                 14
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 15 of 20 PageID: 15
 


          86.   Defendants have infringed Plaintiff’s U.S. Patent rights by making, using, selling

distributing the HD MIRROR CAM product covered by plaintiff’s patent as set forth above, and

Defendants have facilitated and enabled such unlawful conduct. The infringement includes not

only direct infringement, but contributory infringement and aiding and abetting the infringement.

          87.   All of Defendants’ acts, as alleged above, were without Plaintiff’s authorization

or consent, and the complained of acts are willful.

          88.   Defendants will, on information and belief, continue to infringe upon Plaintiff’s

rights under 35 USC § 271 and until they are enjoined by this Court. Plaintiff has been and is

likely to continue to be injured unless Defendants are enjoined. Plaintiff has no adequate remedy

at law.

    FOURTH CAUSE OF ACTION – UNFAIR COMPETITION, FALSE ADVERTISING &
                      FALSE DESIGNATION OF ORIGIN

          89.   Plaintiff repeats and realleges the allegations of the preceding paragraphs as

though fully set forth at length herein.

          90.   This cause of action arises under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a) et seq. as well as United States Patent Law under Title 35 of the United States Code.

          91.   By the acts alleged above, Defendants have used in interstate commerce in

connection with its goods a false designation of origin, false or misleading description of fact, or

false or misleading representation of fact, which is likely to cause confusion, or to mistake or to

deceive as to the affiliation, connection or association of Defendants with Plaintiff or as to the

origin, sponsorship, authenticity or approval of the Passed Off Products by Plaintiff, and,

therefore, has committed unfair competition in violation of Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a) and 35 USC § 271.




                                                 15
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 16 of 20 PageID: 16
 


       92.     Defendants’ unauthorized and tortious conduct has also deprived, and will

continue to deprive, Plaintiff of the ability to control the consumer perception of its products

offered under Plaintiff’s marks, placing the valued reputation and goodwill of Plaintiff in the

hands of Defendants.

       93.     As a result of Defendants’ aforesaid conduct, Plaintiff has suffered commercial

damage, and will continue to suffer damages and other harm, including the loss of goodwill and

reputation. The continued loss of goodwill and reputation cannot be properly calculated and thus

constitutes irreparable harm and an injury for which Plaintiff has no adequate remedy at law.

Plaintiff will continue to suffer irreparable harm unless this Court enjoins Defendants’ conduct.

    FIFTH CAUSE OF ACTION – NEW JERSEY TRADEMARK INFRINGEMENT

       94.     Plaintiff repeats and realleges the allegations of the preceding paragraphs as

though fully set forth at length herein.

       95.     This cause of action arises under N.J.S.A. §56:3-13.16, et seq.

       96.     The HD MIRROR CAM marks are also protected by common law.

       97.     The acts of Defendants alleged herein, including its unauthorized marketing,

distribution and sale in interstate commerce of the Passed Off Product using Plaintiff’s HD

MIRROR CAM marks, and Defendants facilitating and enabling of such conduct, is likely to

cause confusion, mistake or deception of purchasers and potential purchasers as to the origin,

sponsorship or approval of the Passed Off Product by Plaintiff.

       98.     By using such trademarks, Defendants have falsely and misleadingly described

and suggested that Defendant’s products emanate from or are sponsored or approved by Plaintiff.

       99.     Defendants’ conduct was and is willful and intentional and done with the intent to

cause confusion and mistake and to deceive.



                                                 16
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 17 of 20 PageID: 17
 


       100.    As a result of Defendants’ infringement, Plaintiff has suffered substantial

damages and other harm, and will continue to suffer damages and other harm, including the loss

of goodwill and reputation. The continued loss of goodwill and reputation cannot be properly

calculated and thus constitutes irreparable harm and an injury for which Plaintiff has no adequate

remedy at law. Plaintiff will continue to suffer irreparable harm unless this Court enjoins

Defendants’ conduct.

        SIXTH CAUSE OF ACTION – NEW JERSEY CONSUMER FRAUD ACT

       101.    Plaintiff repeats and realleges the allegations of the preceding paragraphs as

though fully set forth at length herein.

       102.    This cause of action arises under New Jersey Consumer Fraud Act, N.J.S.A.

§56:8-2, et seq.

       103.    The acts of Defendants alleged herein, including their unauthorized marketing,

distribution and sale in interstate commerce of the Passed Off Product using Plaintiff’s HD

MIRROR CAM Marks and the HD MIRROR CAM Commercial and Literature, and

Defendants’ facilitating and enabling of such conduct, constitutes an unconscionable commercial

practice, deception, fraud and misrepresentation to the public.

       104.    Defendants’ conduct was and is willful and intentional and done with the intent

that others rely on their deception, fraud and misrepresentation. As a result of Defendants’ acts,

Plaintiff has suffered substantial damages and other harm, and will continue to suffer damages

and other harm, including the loss of goodwill and reputation.

                                           JURY DEMAND

       105.    Plaintiff requests a jury trial on all issues that may be tried to a jury in this action.




                                                  17
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 18 of 20 PageID: 18
 


                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

A.      Preliminarily and permanently enjoining Defendants, its agents, servants, employees and

attorneys and all those acting in concert or participation with them:

        i.         from distributing, advertising, promoting, selling, or offering for sale (or

facilitating or enabling or aiding and abetting same) the Passed Off Product which infringes

Plaintiff’s Patent rights;

        ii.        from distributing, advertising, promoting, selling, or offering for sale (or

facilitating or enabling or aiding and abetting same) the Passed Off Product using the HD

MIRROR CAM Marks, or any colorable imitation thereof, or the HD MIRROR CAM

Commercial and Literature;

        iii.       from using, or facilitating, enabling or aiding and abetting the use of, the HD

MIRROR CAM Marks and HD MIRROR CAM Commercial and/or literature; and

        iv.        from falsely representing or suggesting that any products Defendants sell or offers

for sale are authorized or emanate from Plaintiff, or from otherwise falsely advertising,

representing or suggesting any connection with Plaintiff.

B.      To direct the Defendants to provide an accounting of all profits of Defendants as a result

of Defendants’ unlawful conduct;

C       For an order directing Defendants to pay a judgment in the amount of Plaintiff’s actual

damages under 15 U.S.C. §1117, 17 U.S.C. § 504, 35 USC §§284, 289 and New Jersey Law, as

well as Defendants’ profits, and pre- and post-judgment interest and treble damages pursuant to

15 U.S.C. §1117, 17 U.S.C. § 504, 35 U.S.C. §284, 289 and New Jersey Law, in an amount to be

proven at trial;



                                                     18
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 19 of 20 PageID: 19
 


D.     Requiring Defendants to pay to InvenTel statutory damages, pursuant to 17 U.S.C. §

504(c) and 35 U.S.C. §289;

E.     For an award of enhanced damages under 15 U.S.C. §1117, in an amount to be proven at

trial, and punitive damages as appropriate;

F.     For an award of pre-judgment and post-judgment interest;

G.     Imposing Plaintiff’s reasonable attorneys’ fees against Defendants because of the

exceptional nature of this case, pursuant to 15 U.S.C. § 1117(a), 17 U.S.C. § 505 and 35 U.S.C. §

285;

H.     Requiring Defendants to pay to InvenTel punitive damages due to the exceptional

circumstances of this case;

I.     For an award of damages under N.J.S.A. §56:8-19, et seq. including treble damages,

attorneys’ fees and costs of suit;

J.     That any third party service providers, including without limitation, web hosting

providers, social media or other online service providers (including without limitation, Facebook,

Twitter, Instagram, YouTube and Google+), back-end service providers, affiliate program

providers, web designers, distributors, search-based online advertising services, and any banks,

savings and loan associations, merchant account providers, payment processors and providers,

credit card associations, or other financial institutions which receive or process payments or hold

assets on Defendants’ behalf (including without limitation, Avangate Inc., Avangate B.V.,

PayPal, Western Union, PayEase, IPS Ltd., Realypay, WorldPay, Opus Payments, Amazon

Payments, Shopify, WorldPay, Money Gram International, WebMoney, Visa, MasterCard,

Discover, American Express, Visa Electron, Maestro, Solo, Laser, and Carte Bleue), shall

immediately cease or disable providing such services to: (i) Defendants in connection with the



                                                19
Case 2:18-cv-16590-WJM-MF Document 1 Filed 11/29/18 Page 20 of 20 PageID: 20
 


sale of infringing products (ii) Defendants in connection with the sale of products under the

Infringing Marks (iii) any and all of the Li Websites displaying the Infringing Marks or the HD

MIRROR CAM Commercial and/or Literature; and

K. For an award of such other and further relief as this Court deems just and equitable.

                             LOCAL CIV. R. 11.2 CERTIFICATION

         I certify that the matter in controversy between the parties is not the subject of any other

action pending in any court or any pending arbitration or administrative proceeding.

                                                Respectfully submitted,


Dated: November 29, 2018
                                                By:     /s/ Jeffrey Lubin
                                                Joseph A. Martin, Esq.
                                                Jeffrey Lubin, Esq.
                                                Martin Law Firm, LLC
                                                10000 Sagemore Drive, Suite 10203
                                                Marlton, New Jersey 08053
                                                Tel.: (856) 888-7020
                                                E-mail: jmartin@martinlawfirm.us
                                                         jlubin@martinlawfirm.us

                                                Attorneys for Plaintiff,
                                                InvenTel Products, LLC
4829-7375-2961, v. 5




                                                  20
